
	

115 S3132 IS: Securing Airspace for Emergency Responders Act of 2018
U.S. Senate
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3132
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2018
			Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit the use of unauthorized unmanned aircrafts over
			 wildfires. 
	
	
		1.Short title
 This Act may be cited as the Securing Airspace for Emergency Responders Act of 2018.
		2.Prohibition
 (a)AmendmentChapter 2 of title 18, United States Code, is amended by adding at the end the following:  40A.Use of unauthorized unmanned aircrafts over wildfires (a)Unmanned aircraft definedIn this section, the term unmanned aircraft has the meaning given the term in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (b)OffenseIt shall be unlawful for any person to operate an unmanned aircraft over a wildfire without authorization from relevant Federal agency personnel or any individual designated by a State or unit of local government to authorize such activity.
 (c)PenaltyAny person who violates subsection (b) shall be fined under this title, imprisoned for not less than 1 year, or both..
 (b)Table of sections amendmentThe table of section for chapter 2 of title 18, United States Code, is amended by inserting after the item relating to section 40 the following:
				40A. Use of unauthorized unmanned aircrafts over wildfires..
			
